                 Case 2:19-cv-00080-RFB-NJK Document 5 Filed 02/26/19 Page 1 of 4



           1    Sophia S. Lau, Esq. (Nevada Bar No. 13365)
                  slau@earlysullivan.com
           2    EARLY SULLIVAN WRIGHT
                  GIZER & McRAE LLP
           3    601 South Seventh Street, 2nd Floor
                Las Vegas, NV 89101
           4    Telephone: (702) 331-7593
                Facsimile: (702) 331-1652
           5
                Attorneys for Defendants
           6    COMMONWEALTH LAND TITLE INSURANCE
                COMPANY
           7

           8                                UNITED STATES DISTRICT COURT
           9                                         DISTRICT OF NEVADA
           10

           11     CARRINGTON MORTGAGE SERVICES,                      Case No.: 2:19-cv-00080
                  LLC, a California limited liability company,
           12
                                        Plaintiff,                   STIPULATION AND PROPOSED
           13                                                        ORDER EXTENDING DEFENDANT
                                vs.                                  COMMONWEALTH LAND TITLE
           14                                                        INSURANCE COMPANY’S TIME TO
                  COMMONWEALTH LAND TITLE                            RESPOND TO COMPLAINT
           15     INSURANCE COMPANY,
                                                                                 (First Request)
           16                           Defendant.
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28


                                                                 1
                                             STIPULATION AND PROPOSED ORDER
255078.1
                     Case 2:19-cv-00080-RFB-NJK Document 5 Filed 02/26/19 Page 2 of 4



           1             Plaintiff Carrington Mortgage Services, LLC (hereinafter "Carrington"), and Defendant
           2    Commonwealth Land Title Insurance Company (“Commonwealth”), by and through their counsel
           3    of record, hereby stipulate as follows:
           4             WHEREAS, Carrington filed its Complaint in this matter on January 11, 2019 (ECF No.
           5    1);
           6             WHEREAS, Commonwealth was served with the Summons and Complaint on or about
           7    January 28, 2019;
           8             WHEREAS, Commonwealth’s response to the Complaint was due on February 18, 2019;
           9             WHEREAS, counsel for Commonwealth was only recently retained and requires additional
           10   time to respond to the Complaint;
           11            WHEREAS, this is the first stipulation for an extension of Commonwealth’s time to
           12   respond to the Complaint; and
           13            WHEREAS, Carrington has agreed to extend Commonwealth’s time to respond to the
           14   Complaint to March 14, 2019.
           15            Now, therefore, the parties hereto, by and through their counsel of record, hereby stipulate
           16   and agree as follows:
           17   //
           18   //
           19   //
           20   //
           21   //
           22   //
           23   //
           24   //
           25   //
           26   //
           27   //
           28


                                                                   2
                                               STIPULATION AND PROPOSED ORDER
255078.1
                 Case 2:19-cv-00080-RFB-NJK Document 5 Filed 02/26/19 Page 3 of 4



           1            1. Commonwealth shall file its response to the Complaint in this matter on or before March
           2               14, 2019.
           3

           4    Dated this 26th day of February 2019
           5                                                 EARLY SULLIVAN WRIGHT
                                                              GIZER & McRAE LLP
           6

           7
                                                           By: /s/ Sophia S. Lau
           8                                               Sophia S. Lau, Esq.
                                                           Nevada Bar No. 13365
           9                                               601 South Seventh Street, 2nd Floor
                                                           Las Vegas, Nevada 89101
           10                                              Attorneys for Defendant
                                                           Commonwealth Land Title Insurance Company
           11
                Dated this 26th day of February 2019         WRIGHT, FINLAY & ZAK, LLP
           12

           13

           14                                              By: /s/ Yanxiong Li ____
                                                           Bradley Wibicki, Esq.
           15                                              Nevada Bar No. 11321
                                                           Yanxiong Li, Esq.
           16                                              Nevada Bar No. 12807
                                                           7785 W. Sahara Ave., Suite 200
           17                                              Las Vegas, NV 89117
                                                           Attorneys for Plaintiff
           18                                              Carrington Mortgage Services, LLC
           19                                              ORDER
           20
                                                           IT IS SO ORDERED:
           21

           22                                                   By:
                                                                    RICHARD
                                                                   Nancy      F. BOULWARE, II
                                                                          J. Koppe
           23                                                       UNITED   STATES CHIEF DISTRICT
                                                                   United States Magistrate Judge
                                                                    JUDGE
           24
                                                                         February 27, 2019
           25                                                   Dated:

           26   _____
           27

           28


                                                                 3
                                             STIPULATION AND PROPOSED ORDER
255078.1
